DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 19 “wherein the electrical connection element is inspected from the notch” has clarity issues.  The construction of this “wherein clause” appears to add a method step to the claimed device, see MPEP 2111.04.  It is unclear if this method step required or the capability of the inspection is required (assumed).   The examiner suggests and for purposes of examination will use “wherein the electrical connection element [[is]] may be inspected from the notch.”
Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 19 and therefore have the same deficiencies.

Allowable Subject Matter
Claims 1-11 and 13-18 are allowed.  Further, claims 19-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest the optical element driving mechanism as claimed.  Specifically, the examiner agrees with the reasons set forth in the remarks of May 31, 2022 pages 7-8.
Regarding independent claim 11 the prior art taken either singly or in combination fails to anticipate or fairly suggest the optical element driving mechanism as claimed.  Specifically, claim 11 has incorporated the features of claim 12 and the examiner’s statement of reasons for allowability included in the Office action mailed March 1, 2022, remain unchanged. 
Regarding independent claim 19 the prior art taken either singly or in combination fails to anticipate or fairly suggest the optical element driving mechanism as claimed.  Specifically, claim 19 has been rewritten in independent form including all of the limitations of the base claim and any intervening claims and the examiner’s statement of reasons for allowability included in the Office action mailed March 1, 2022, remain unchanged. 

Response to Arguments
Applicant’s arguments, see remarks, filed May 31, 2022, with respect to claim rejections under §112 in view of prior art have been fully considered and in combination of the amendments are persuasive.  The claim rejections under §112 in view of prior art have been withdrawn. 

Examiner’s Comments
The examiner attempted to reach applicant’s representative to propose an examiner’s amendment to avoid the rejection under §112, as set forth above.  However, the examiner was unable to make contact.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                            June 30, 2022